Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to provide a valid line of reasoning to support the jury’s verdict (see, People v Bleakley, 69 NY2d 490, 495). Moreover, upon the exercise of our factual review powers, we conclude that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed defendant’s remaining contentions and find them to be either unpreserved or without merit. (Appeal from judgment of Supreme Court, Erie County, Rossetti, J.— attempted assault, second degree.) Present—Callahan, J. P., Denman, Boomer, Lawton and Davis, JJ.